Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 November 24, 2014

The Court of Appeals hereby passes the following order:

A15D0115. JEREMY SHEA REYES v. THE STATE.

      On January 8, 2014, the trial court entered an order revoking Jeremy Shea
Reyes’s probation. Ten months later, on October 28, 2014, Reyes filed this
application for discretionary appeal. We lack jurisdiction because the application is
untimely.
      An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal not made in compliance therewith. See Boyle v. State, 190 Ga.
App. 734 (380 SE2d 57) (1989).
      Although the trial court purported to grant Reyes an extension of time, it lacked
authority to do so. Gable v. State, 290 Ga. 81, 85 (2) (a) (720 SE2d 170) (2011)
(“Because a discretionary application must be filed only in an appellate court, see
OCGA § 5-6-35 (d), a trial court may not grant an extension of the time to file the
application pursuant to OCGA § 5-6-39.”) (Emphasis supplied). Instead, an applicant
must request an extension from this Court, within the original 30-day filing period.
Id.; see also Court of Appeals Rule 31 (g).
      Because Reyes did not make a timely request for an extension before this
Court, we have no basis for excusing his failure to comply with the 30-day deadline
set forth in OCGA § 5-6-35 (d). Accordingly, this application is hereby DISMISSED
for lack of jurisdiction.
Court of Appeals of the State of Georgia
                                     11/24/2014
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.